Citation Nr: 1619070	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO. 11-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), including entitlement to an initial rating in excess of 30 percent prior to June 18, 2015.

2. Entitlement to total disability based on individual unemployability (TDIU) prior to April 20, 2011.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference. A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in December 2014 and were remanded for further development. Specifically, the Board requested updated VA and private medical records be obtained, and a new VA examination be provided. These requested actions were completed, and the matters have been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for alcoholism secondary to PTSD has been raised by the record in a February 2016 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).





FINDING OF FACT

The Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity throughout the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for a rating in excess of 50 percent have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Required notice was provided by a letter dated September 2009 which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication. The letters also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains service treatment records, private medical records, VA treatment records, and VA examination reports. The duty to obtain relevant records is satisfied. 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The Veteran was provided with two VA examinations during the period on appeal. Both examiners reviewed the Veteran's claims file, noted his self-reported medical history, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Thus, the VA examinations are adequate to decide the Veteran's claim.

The Veteran was also provided with a hearing before the undersigned VLJ in September 2014 via videoconference. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation. 23 Vet. App. 488 (2010). They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ fully explained the issue on appeal. The Veteran's representative was not present at the hearing, but the Veteran clearly expressed he wished to proceed with the hearing without his representative. See transcript pg 2. Accordingly, the Veteran provided testimony and the VLJ asked questions regarding the nature and etiology of the Veteran's claimed PTSD, specifically regarding the current severity. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, however no such pertinent evidence was identified. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2). Accordingly, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for PTSD

The Veteran asserts he demonstrated symptoms like those associated with a 50 percent rating prior to June 2015, and therefore should be assigned this higher rating effective an earlier date. See e.g. February 2010 Informal Hearing Presentation.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent peirods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and consideration normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A higher 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

An increased, 70 percent, rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM"). 38 C.F.R. § 4.130. Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of an individual. Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered in this appeal.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).


Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

As will be discussed, the evidence reflects a 50 percent rating is warranted throughout the period on appeal.

In August 2010, the Veteran was provided with a VA examination. During the examination, the Veteran was able to provide a complete and accurate background, including his family and occupational history. He endorsed symptoms of intrusive thoughts, flashbacks, sleep disturbance, hypervigilance, and generalized anxiety, especially in crowds. He also described himself as having a short temper, which interfered with his family and ability to get along with other people. As a result, he preferred to work by himself. Upon examination, the examiner noted the Veteran was alert and oriented, with no thought disorder or hallucinations observed. Based on the foregoing, the examiner assigned GAF score of 60, suggesting moderate symptoms.

A few months later, in November 2010, the Veteran sought private treatment for his PTSD. The notes from this private treatment suggest the Veteran experienced more severe symptoms than reflected in his VA examination. For example, during his private treatment the Veteran admitted to treating his family "horribly" and "flying off the handle" at the "smallest things," expressing surprise his wife was still with him. He further explained he lacked patience, was jumpy, and self-isolated. The private therapist noted the Veteran was fully oriented with appropriate speech, normal memory function, appropriate affect, and fair judgement. However, this private therapist noted some evidence of delusions and prior suicidal thoughts. This private care provider assigned a GAF score of 55, suggesting moderate symptoms, and opined the Veteran's current level of symptom severity had been present for the prior year.


These increased symptoms are further reflected in private treatment the Veteran received throughout 2010. Furthermore, these symptoms are also reflected in written statements submitted by the Veteran's loved ones, including his wife and children. In these statements, his loved ones reported observing the Veteran's sudden mood swings, which caused those around him to "walk on eggshells." These letters also reflect the Veteran had previously physically abused his wife.

Based on these reported symptoms, an increased initial rating of 50 percent is warranted effective August 17, 2009, the date service connection was granted.

As will be discussed, the evidence does not establish the Veteran met the criteria associated with a higher, 70 percent, rating at any point during the period on appeal.

The medical records from 2010 do not reflect the Veteran experienced many of the symptoms like those associated with a higher rating including, obsessional rituals, illogical speech, near-continuous panic, impaired impulse control, or disorientation. Instead, the Veteran was consistently noted to be full oriented, neat, dressed appropriately, and speech logically with appropriate affect. Furthermore, these records do not suggest he experienced deficiencies in most areas. Instead, he continued to maintain a relationship with his wife and adult children, who each demonstrated concern for his wellbeing. Therefore, the criteria associated with a higher, 70 percent rating, were not met.

In his November 2011 written substantive appeal, the Veteran asserted he had more severe symptoms than noted by his VA examiner. He clarified he was not emotionally close to his family due to his difficulties expressing his own feelings. He further reported appearing to work late and under the influence of alcohol or drugs often enough he would have been fired, except his wife begged his prior employers to keep him employed. He also described experiencing fear and a feeling of being watched, especially at night, which lead to nightmares and difficulties sleeping. Finally, he reported he would go "days and weeks" without cleaning or caring for himself, but would clean himself up for a scheduled doctor's appointment. His private therapist also submitted a letter report the Veteran's symptoms of anger, rage, and abuse. She noted that the Veteran reported he found it difficult to maintain employment as a result of these symptoms. Finally, during his September 2014 hearing before the undersigned Veterans Law Judge (VLJ), the Veteran testified as to these same symptoms. He added that he very seldom goes out with his wife due to his avoidance of crowds, but his relationship with his kids was better now than when they were young.

The Veteran continued to receive regular psychiatric treatment from 2013 through 2015. These records continued to reflect anger, social isolation, difficulty sleeping, and nightmares. However, during this period the Veteran also quit drinking and was able to maintain his sobriety, and as a result his physical health improved.

These records also do not reflect the Veteran met the criteria associated with a higher, 70 percent, rating. The Veteran continued to maintain a relationship with his wife, including expressing concern over her physical health and well-being. He was also consistently noted to speak in an organized manner with an appropriate affect. Furthermore, he was able to provide an accurate description of his history and current situation throughout these records. Therefore, the evidence does not suggest he experienced deficiencies in most areas.

In June 2015, the Veteran was provided with a VA examination. The examiner noted the Veteran provided a written summary of his symptoms and history which provided "a clear, succinct description of his struggles and the impact of his symptoms on him and those around him." These symptoms included quick to anger, disassociation from old friends, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment/estrangement, persistent inability to experience positive emotions, irritability, hypervigilance, exaggerated startle response, and problems with concentration. He also endorsed experiencing chronic sleep impairment, impaired impulse control, and panic attacks that occurred weekly or less often. Although he was no longer physically abuse to his wife, he admitted to verbal abuse, explaining, "I seem to bite her head off." He also described being "petrified" of noises in the darkness, and slept with a fan on at night in order to prevent arousals from sounds.

Upon examination, the examiner noted the Veteran was well-groomed, fully oriented, spoke with normal speech and organized thought processes, and maintained fair eye contact. The examiner did note mild psychomotor activity. However, the Veteran demonstrated no memory impairment or difficulties with concentration. He also revealed fair insight into his PTSD and related emotional behavior. The examiner opined these symptoms caused occupational and social impairment with reduced reliability and productivity, the criteria associated with his currently assigned 50 percent rating. Finally, the examiner noted that GAF scores were no longer used, but opined the Veteran's GAF score was approximately a 55, suggesting continued moderate symptoms.

This examiner's report does not suggest the Veteran met the criteria like those associated with a higher rating. First, the examiner specifically noted the Veteran's "clear" and "succinct" description of his symptoms and their impact, as well as an organized thought process, demonstrating clarity in thinking and organization. Although the Veteran expressed challenges with his family and distancing from friends, he demonstrated a continued relationship with his wife. Although he demonstrated mild psychomotor activity, he was noted to be fully oriented with fair eye contact. He also endorsed panic attacks once a week or less often, far less than the near-continuous panic contemplated by a higher rating. Finally, the examiner assigned a GAF score suggesting symptoms of only moderate severity, and specifically opined the Veteran's PTSD caused the level of occupational and social impairment associated with his currently assigned 50 percent rating. Therefore, the criteria for a higher rating were not met.

Based on all the foregoing, entitlement to a rating not to exceed 50 percent is granted effective August 17, 2009. To this limited extent, the Veteran's appeal is granted. Entitlement to a higher, 70 percent, rating was not warranted at any point during the period on appeal.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate. The Veteran's main symptoms were complaints of diminished interest in activities, sleep difficulties, anger, and hypervigilance. These symptoms are all specifically contemplated by DC 9411. 38 C.F.R. § 4.130. Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating. See Thun, 22 Vet. App. at 115. Referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating not to exceed 50 percent for service-connected PTSD is granted effective August 17, 2009, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.

REMAND

The Veteran is also seeking entitlement to total disability based on individual unemployability (TDIU) prior to April 20, 2011. Prior to that date, the Veteran was only service connection for one disability, his PTSD. As discussed above, his PTSD is assigned a 50 percent rating. Therefore, the Veteran did not meet the schedular requirements for TDIU prior to April 20, 2011. 38 C.F.R. § 4.16(a). 

However, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability. In this case, the Veteran stopped working in August 2010. In a November 2011 letter, his private therapist indicated he was unable to find a keep a job a result of his PTSD symptoms. Therefore, remand for consideration of TDIU prior to April 20, 2011 on an extraschedular basis is required.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award. This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

2. Then, readjudicate the appeal. If the appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


